Title: From George Washington to James McHenry, 4 February 1799
From: Washington, George
To: McHenry, James



Dear Sir,
Mount Vernon Feby 4th 1799

Presly Thornton, who is appointed a Captain in one of the Virginia Regiments, and in the list of Officers handed to you, is placed the first Captain in Colo. Bentley’s Regiment, and designated of Northumberland, informs me there has been a mistake in your office with respect to him; as a Relation of his, bearing the same names, & living in Caroline County, is understood by you to be the person intended. At the time of making the selection, and until informed of it by the Captn Thornton intended to be nominated, I did not know there was another of the same name existing. The person in my list is the son of Colo. Presly Thornton late of Northumberland County in Virginia. Since his nomination he has taken up his residence in the City of Washington, and he informs me that he will accept his appointment. The Gentleman whom he says is understood at the War Office to be the person intended, is the son of Colo. Anthony Thornton late of Caroline County. I pray you to have this mistake corrected without delay.
Mr Greene of Spotsylvania who had John instead of Thomas prefixed to his name, called upon me yesterday on his way to Philad. where he was going to have the error rectified, but as I

informed him that I had written to you on the subject, and thus his presence was not necessary to identify the person, he gave up his journey. With due consideration & esteem I am Dear Sr Yr mo. Ob. St
